PER CURIAM.
Allstate appeals an order granting class certification in the breach of contract suit filed by its insured, Carlos Domato. Doma-to, the putative class representative, alleged that Allstáte habitually withdraws PIP coverage from its insureds without first obtaining an independent medical examination (IME) showing that the claimed medical costs, being challenged by Allstate, were unreasonable or unnecessary. We find that Domato is an improper class representative, as his claim against Allstate is atypical of the class he purports to represent. See Fla. R. Civ. P. 1.220(a); Baptist Hosp. of Miami, Inc. v. Demario, 683 So.2d 641, 643 (Fla. 3d DCA 1996). Unrefuted evidence showed that Allstate did arrange an IME for Domato, but Domato refused to attend the IME. Therefore, Domato has no commonality of interest with a putative class whose complaint, in part, would be that Allstate refused its benefits without an IME. We reverse. Domato’s motion for attorney’s fees is denied.